535 F.2d 1387
92 L.R.R.M. (BNA) 3052
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROMAN CATHOLIC DIOCESE OF BROOKLYN and St. Leo's Parish, asJoint Operators ofSt. Leo's School, Respondents.
No. 1114, Docket 76-4021.
United States Court of Appeals,Second Circuit.
Argued June 4, 1976.Decided June 4, 1976.

John D. Burgoyne, Washington, D. C.  (John S. Irving, Jr., Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., on the brief), for petitioner.
James A. Flynn, New York City (Jacob Silverman, Lorenz, Finn, Giardino & Lambos, New York City, on the brief), for respondents.
Before KAUFMAN, Chief Judge, CLARK, Associate Justice,* and TIMBERS, Circuit Judge.
PER CURIAM:


1
In opposing this petition for enforcement, the respondents contend, inter alia, that the Board lacked jurisdiction over them under 29 U.S.C. § 160(a).  It is conceded that St. Leo's Parish does not have a sufficient impact on commerce to meet the Board's jurisdictional prerequisites.  Nevertheless, the Board asserted jurisdiction on the ground that the Roman Catholic Diocese of Brooklyn, over which the Board admittedly has jurisdiction, is a joint employer of the lay teachers in St. Leo's School.


2
For the reasons set forth in the opinion of the Administrative Law Judge, as modified by the opinion of the Board, --- N.L.R.B. --- (1975), we conclude that the Board's jurisdictional finding was proper and that respondents' other arguments are without merit.  Accordingly, we enforce the Board's order in its entirety.



*
 United States Supreme Court, retired, sitting by designation